 


110 HRES 1279 EH: Recognizing the Special Olympics’ 40th anniversary.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1279 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Recognizing the Special Olympics’ 40th anniversary. 
 
 
Whereas Eunice Kennedy Shriver organized the first international Special Olympics Summer Games, which were held on July 20, 1968, in Chicago’s Soldier Field; 
Whereas the Special Olympics World Games are held every 4 years; 
Whereas the Special Olympics oath is Let me win, but if I cannot win, let me be brave in the attempt., which was originally spoken by gladiators entering the arena in ancient Rome; 
Whereas the Special Olympics is dedicated to empowering individuals with intellectual disabilities to become physically fit, productive, and respected members of society through sports training and competition; 
Whereas the Special Olympics currently serves 2,500,000 people with intellectual disabilities in more than 200 programs in over 180 countries; 
Whereas the Special Olympics currently has 700,000 volunteers and 500,000 coaches worldwide; 
Whereas the Special Olympics programs offer year-round training and competition in 30 Olympic-type sports for both winter and summer; 
Whereas at every Special Olympics awards ceremony, in addition to the traditional medals for first, second, and third places, athletes from fourth to last are presented a suitable place ribbon with appropriate ceremony; 
Whereas the Special Olympics events are open to all intellectually disabled peoples that are above the age of 8 regardless of the degree of their disability; 
Whereas the Special Olympics was officially recognized by the International Olympics Committee in February 1988 and is the only organization authorized by the International Olympics Committee to use the word Olympics worldwide; 
Whereas the Flame of Hope is a symbol of the Special Olympics World Games and is lit in a special ceremony in Athens, Greece; 
Whereas the Law Enforcement Torch Run is a multinational fundraising campaign for the Special Olympics programs in which the Flame of Hope is run by law enforcement officers to raise funds and awareness for the Special Olympics; 
Whereas the cities of Lincoln and Omaha, Nebraska will be hosts to the Special Olympics in July 2010; and 
Whereas the Special Olympics provides its athletes continuing opportunities to develop physical fitness, demonstrate courage, experience joy, and participate in a sharing of gifts, skills, and friendship with their families, other Special Olympics athletes, and the community: Now, therefore, be it  
 
That the House of Representatives congratulates the Special Olympics on its 40th anniversary for the contributions and opportunities it provides to all its participants. 
 
Lorraine C. Miller,Clerk.
